Citation Nr: 9904673	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  98-03 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of overpayment of compensation benefits 
in the amount of $3,810.03.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 16, 1973, to 
April 23, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the 
Committee on Waivers and Compromises (COWC) of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The Board notes that the veteran did not dispute the validity 
of the amount of debt created; therefore, this issue is 
limited to entitlement to waiver of recovery of overpayment.  
The record also reflects that the original amount of the debt 
was $3,810.03, and that a payment of $112 had been received.  
The COWC denied waiver of the total amount of remaining 
indebtedness of $3,698.03.

Although the RO developed the issue on appeal as entitlement 
to waiver of overpayment of compensation benefits in the 
amount of $3,698.03, the Board finds that the original amount 
of debt, $3,810.03, should be considered for entitlement to 
waiver.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran divorced K.D.H. on September 15, 1994.

3.  The veteran married R.M.W. on October 22, 1994.

4.  In August 1997 the RO received notice that the veteran 
had divorced K.D.H. and married R.M.W.


5.  The veteran's indebtedness did not result from fraud, 
misrepresentation or bad faith.

6.  Recovery of overpayment of compensation in the amount of 
$3,698.03 would defeat the intended purpose of the benefits.

7.  Recovery of overpayment of compensation in the amount of 
$112 would not be against the principles of equity and good 
conscience.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of compensation benefits in 
the amount of $3,698.03 would violate the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).

2.  Recovery of the overpayment of compensation benefits in 
the amount of $112 would not violate the standard of equity 
and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991);  
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Pertinent VA law provides that the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce 
occurs.  38 U.S.C.A. § 5112(b)(2) (West 1991);  38 C.F.R. 
§ 3.501(d)(2) (1998).  

An award of additional compensation payable to a veteran on 
account of marriage will be the date of the veteran's 
marriage, if evidence is received within one year of the date 
of the event.  Otherwise, the effective date for the 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. 
§ 3.401(b)(1) (1998).  

Payment of monetary benefits based on an increased award of 
dependency compensation may not be made to an individual for 
any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a) (West 1991).

A veteran who is receiving compensation must notify the 
Department of Veterans Affairs of any material change or 
expected change in his or her circumstances which would 
affect his or her entitlement to receive, or the rate of, the 
benefit being paid.  Such notice must be furnished when the 
recipient's marital or dependency status changes.  38 C.F.R. 
§ 3.660(a) (1998).

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation, or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 C.F.R. § 1.963(a) (1998).  The standard 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:


(1)  Fault of the debtor.  Where actions of the debtor 
contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor 
against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302(West 1991);  38 C.F.R. § 1.965(a) 
(1998).

Factual Background

The record reflects that in January 1991 the RO granted an 
increased rating to 100 percent for the veteran's service-
connected asthma disability.  An effective date from December 
12, 1990, was assigned.

In August 1997 the RO received notice that the veteran had 
divorced K.D.H. on September 15, 1994, and married R.M.W. on 
October 22, 1994.  Subsequently, the veteran submitted a copy 
of the license documenting her marriage to R.M.W.

In a September 1997 financial status report, the veteran and 
her spouse reported total combined monthly net income of 
$3,048, total monthly expenses of $2,304.68, and net monthly 
income less expenses of $743.32.  She also stated that she 
had additional expenses, including payments to her nephew for 
help around the house, which she had not reported as a 
monthly expense.

In November 1997 the COWC denied waiver of recovery of 
overpayment of compensation benefits in the amount of 
$3,698.03.  It was noted that the creation of the debt did 
not involve fraud, misrepresentation or bad faith, and that 
recovery would not cause undue financial hardship to the 
veteran's family.

In her December 1997 notice of disagreement, the veteran 
stated that soon after her remarriage she entered the 
hospital for treatment.  She stated that after her discharge 
she obtained a certified copy of her marriage license which 
she sent to VA.  She stated she received no other 
correspondence from VA until October 1997, at which time she 
resubmitted a copy of the marriage license.  

In her substantive appeal, received in March 1997, the 
veteran stated that as she was in fact married she did not 
believe she owed more than an amount representing one month 
of the debt.  She argued, in essence, that repayment would 
defeat the intended purpose of her compensation benefits.

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, she has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board is 
also satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The COWC has determined that the indebtedness did not result 
from fraud, misrepresentation or bad faith on the veteran's 
part, any of which would constitute a legal bar to granting 
the requested waiver.  See 38 U.S.C.A. § 5302.  The Board 
concurs with the COWC decision as to the lack of evidence of 
fraud, misrepresentation, or bad faith; however, before 
recovery of indebtedness can be waived, it must also be shown 
that it would be against the principles of equity and good 
conscience to require the veteran to repay the debt to the 
government.  38 C.F.R. §§ 1.963, 1.965.

Based on the above evidence, the Board finds that the veteran 
is entitled to a waiver of recovery in the amount of 
$3,698.03 of the overpayment of compensation benefits, 
because she was in fact married on October 22, 1994, and 
collection of the debt in this amount would defeat the 
purpose of compensating the veteran for her service-connected 
disability.  

Although the RO did not receive notice of the veteran's 
divorce and remarriage until August 1997, the Board finds the 
fact the veteran's service-connected disability is 100 
percent disabling probative that recovery would defeat the 
purpose of VA compensation.  Also, evidence demonstrating the 
veteran was hospitalized shortly after her remarriage 
presents an extenuating circumstance which may be considered 
in light of the RO not having received notice of her divorce 
and remarriage.

However, the Board finds that requiring the veteran to repay 
the remainder of the overpayment created, in the amount of 
$112, would not violate the standard of "Equity and Good 
Conscience."  The veteran would be unjustly enriched if she 
were allowed to retain the higher compensation payment 
because of a dependent during a period in which she was not 
married.  

The evidence demonstrates the veteran has sufficient net 
monthly income to offset the repayment of $112; therefore, no 
undue hardship would result from collection.  

In fact, the record reflects that a payment of $112 has 
already been received by VA.  Collection of this remaining 
debt would not defeat the purpose of compensating the veteran 
for her service-connected disability.


ORDER

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $3,698.03 is granted.

Entitlement to a waiver of recovery of the overpayment of 
compensation benefits in the amount of $112 is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

